EXHIBIT 10.66

 

MCI, INC.

DEFERRED STOCK UNIT PLAN

 

The MCI, Inc. Deferred Stock Unit Plan (the “Plan”) is established and
maintained by MCI, Inc. (the “Company”), effective on the date that all
conditions to the effectiveness of the Company’s plan of reorganization have
been satisfied or waived, to permit Eligible Employees to defer receipt of
certain compensation.

 

ARTICLE I

 

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1. “Affiliate” means a subsidiary or other affiliate of the Company.

 

1.2. “Committee” means the Compensation Committee of the Company’s Board of
Directors or such other Committee as may be appointed by the Board of Directors
of the Company from time to time.

 

1.3. “Company” means MCI, Inc. or any successor corporation or other entity.

 

1.4. “Deferral Form” means a written or electronic form provided by the
Committee pursuant to which an Eligible Employee may elect to defer amounts
under the Plan.

 

1.5. “Deferred Stock Unit Account” means a bookkeeping account established under
the Plan for each Participant electing to defer a Stock Unit Award under Section
3.1.

 

1.6. “Eligible Employee” means an Employee who is designated by the Committee as
eligible to participate in the Plan. Eligibility shall be limited to a “select
group of management or highly compensated employees,” as such phrase is defined
under ERISA. The Committee shall notify any Employee of his status as an
Eligible Employee at such time and in such manner as the Committee shall
determine. Any determination of the Committee regarding whether an Employee is
an Eligible Employee shall be final and binding for all Plan purposes.

 

1.7. “Employee” means an individual who is an employee of the Company or its
Affiliates. The term “Employee” shall not include a person designated by the
Company or its Affiliates as an independent contractor, leased employee, or
consultant, even if such person is determined to be an “employee” by any
governmental or judicial authority.

 

1.8. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.9. “Participant” means an Eligible Employee who elects to defer amounts under
the Plan.

 

1.10. “Plan” means the MCI, Inc. Deferred Stock Unit Plan, as set forth herein
and as amended from time to time.

 

1.11. “Plan Year” means January 1 through December 31.

 

1.12. “Shares” means shares of Company common stock.

 

1.13. “Stock Unit” means a stock unit, as defined under the MCI, Inc. 2003
Management Restricted Stock Plan.

 

1.14. “Stock Unit Award” means an award of Stock Units granted by the Company to
an Eligible Employee under the MCI, Inc. 2003 Management Restricted Stock Plan.



--------------------------------------------------------------------------------

1.15. “Vesting Date” means the date a Stock Unit is scheduled to vest, entitling
the Stock Unit grantee to distribution of a Share in settlement of the Stock
Unit.

 

ARTICLE II

 

PARTICIPATION

 

Any Eligible Employee may elect to participate in the Plan by making a deferral
election under Section 3.1.

 

ARTICLE III

 

STOCK UNIT DEFERRALS

 

3.1 Deferrals of Stock Units. An Eligible Employee may elect to defer receipt of
all or a portion of the Shares issuable under a Stock Unit Award by completing
and submitting a Deferal Form in accordance with procedures established by the
Committee. Any such election shall be effective only if it is made at least 6
months before, and in the year prior to the year containing, the date the
portion of the Stock Units to be deferred vests. Any such election shall be
permitted only if and to the extent the terms of the agreement governing the
Stock Unit Award permit such a deferral.

 

3.2 Election Irrevocable. Once an election to defer is made by a Participant
under Section 3.1, it shall be permanent and irrevocable.

 

3.3 Crediting of Deferrals. A Participant’s Deferred Stock Unit Account shall be
credited with a number of notional Shares equal to the number of Shares deferred
under Section 3.1 as soon as practicable after the Shares would have been
received by the Participant absent the deferral election. A Participant shall at
all times be 100% vested in any amounts credited to his Deferred Stock Unit
Account. Nothing in this Section or otherwise in the Plan, however, will require
the Company to actually invest amounts credited to a Participant’s Deferred
Stock Unit Account in Shares or otherwise.

 

3.4 Adjustments to Accounts. If there shall be any change in the Shares through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, spin-off, combination of shares, exchange
of shares, dividend in kind or other like change in capital structure or
distribution (other than regular cash dividends) to shareholders of the Company,
an adjustment shall be made to the number and kind of securities credited to a
Participant’s Deferred Stock Unit Account such that each such Account shall be
credited with such securities, cash and/or other property as would have been
received in respect of the Shares credited to the Account immediately prior to
such change or distribution, and such an adjustment shall be made successively
each time any such change shall occur. The Committee has the authority and
discretion to make such adjustments in an equitable manner. Any cash or property
other than Shares credited to a Participant’s Deferred Stock Unit Account in
accordance with this Section shall be paid in the form and at the time
determined by the Committee.

 

3.5 Dividend Equivalent Rights. An amount equal to any regular cash dividend
which would have been received had the amounts credited to the Participant’s
Deferred Stock Unit Account actually been invested in Shares will be paid to the
Participant as soon as practicable after such dividend would have been paid.

 

3.6 Distribution of Deferred Stock Unit Accounts. When a Participant elects to
defer receipt of Shares under Section 3.1, he shall also elect a date for
distribution of the deferred Shares (the “Distribution Date”). Distribution of
Shares will be made as soon as practicable after the Distribution Date. The
Distribution Date may be either (a) the fourth January 1 following the Vesting
Date for the related Stock Units, (b) the sixth January 1 following the Vesting
Date for the related Stock Units, or (c) the date the Participant terminates
employment with the Company and its Affiliates. Notwithstanding the
Participant’s elected Distribution Date(s), all Shares credited to the
Participant’s Deferred Stock Unit Account shall be distributed as soon as
practicable after the Participant terminates employment with the Company and its
affiliates.

 

2



--------------------------------------------------------------------------------

3.7 Distributions Upon Death. If a Participant dies before distribution of all
Shares credited to his Deferred Stock Unit Account, any remaining Shares shall
be distributed as soon as practicable to the beneficiary designated by the
Participant in a writing delivered to the Committee prior to death. If a
Participant has not designated a beneficiary or if no designated beneficiary is
living on the date of death, such Shares shall be distributed to the
Participant’s estate.

 

3.8 Manner of Payment. All distributions under this Article III shall be in the
form of Shares, provided that the value of any fractional Share deemed held in a
Participant’s Deferred Stock Unit Account, shall be paid in cash. The value of a
fractional Share shall be determined for this purpose by the Committee.

 

3.9 Restrictions on Shares. Shares distributed under the Plan shall be subject
to the same restrictions on sale, transfer, and disposition that would have
applied to any Shares a Participant was to receive upon settlement of his Stock
Units under the terms of the agreement governing the Stock Unit Award.

 

ARTICLE IV

 

ADMINISTRATION

 

4.1 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out the provisions hereof. Any
matter requiring interpretation of any Plan provision shall be made in the sole
and absolute discretion of the Committee, which interpretation shall be final
and conclusive on any party. The Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Company with respect to the Plan.

 

4.2 Effect of Taxation. Any provision of the Plan shall cease to be operable and
any action which may be taken under the terms of the Plan (including without
limitation any Participant distribution elections) shall cease to be available,
to the extent such provision or permitted action would cause Shares deferred
under the Plan to be treated as immediately taxable for federal income tax
purposes for one or more Participants, as determined by the Committee, in its
sole discretion. The Committee shall notify Participants of any determination
under this Section as soon as practicable thereafter.

 

4.3 Claims for Benefits.

 

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

 

(b) Denial of Claim. In the case of the denial of a claim for benefits paid or
payable with respect to a Participant, a written notice will be furnished to the
claimant within 90 days of the date on which the claim is received by the
Committee. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.

 

(c) Reasons for Denial. A denial or partial denial of a claim will clearly set
forth:

 

(i) the specific reason or reasons for the denial;

 

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

3



--------------------------------------------------------------------------------

(iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

 

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon written request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, and also may
submit issues and comments in writing. The review will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

 

(e) Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

 

(i) the specific reason or reasons for the adverse determination;

 

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

 

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

 

The Committee will have full authority to interpret and apply in its discretion
the provisions of the Plan in its review of denied benefit claims.

 

(f) Finality of Determinations; Exhaustion of Remedies. Decisions reached under
the claims procedures set forth in this Section shall be final and binding on
all parties. No legal action for benefits under the Plan shall be brought unless
and until the claimant has exhausted his remedies under this Section. In any
such legal action, the claimant may only present evidence and theories which the
claimant presented during the claims procedure. Any claims which the claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived. Judicial review of a claimant’s
denied claim shall be limited to a determination of whether the denial was an
abuse of discretion based on the evidence and theories the claimant presented
during the claims procedure. Any suit or legal action initiated by a claimant
with respect to the Plan must be brought by the claimant no later than one year
following a final decision on the claim for benefits by the Committee. The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.

 

(g) Effect of Committee Action. The Plan shall be interpreted by the Committee
in accordance with the terms of the Plan and their intended meanings. However,
the Committee shall have the discretion to make

 

4



--------------------------------------------------------------------------------

any findings of fact needed in the administration of the Plan, and shall have
the discretion to interpret or construe ambiguous, unclear or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole judgment.
The validity of any such finding of fact, interpretation, construction or
decision shall not be given de novo review if challenged in court, by
arbitration or in any other forum, and shall be upheld unless clearly arbitrary
or capricious. To the extent the Committee has been granted discretionary
authority under the Plan, the Committee’s prior exercise of such authority shall
not obligate it to exercise its authority in a like fashion thereafter. All
actions taken and all determinations made in good faith by the Committee shall
be final and binding upon all persons claiming any interest in or under the
Plan.

 

4.4 Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Committee, each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Company shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

 

4.5 Nature of Plan. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and
shall be administered in a manner consistent with that intent.

 

ARTICLE V

 

AMENDMENT OR TERMINATION

 

5.1 Amendment or Termination. The Company intends the Plan to be permanent but
reserves the right to amend or terminate the Plan in the sole discretion at any
time.

 

5.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Deferred Stock Unit Account as of the effective date of such amendment or
termination. Upon termination of the Plan, distribution of Shares deemed held in
Deferred Stock Unit Accounts shall be made to Participants and beneficiaries in
the manner and at the time described in Article III of the Plan. Upon
termination of the Plan, no further deferrals of Stock Units shall be permitted;
however, deemed dividends on deferred Stock Units shall continue to be paid in
accordance with Article III.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1 Rights Unsecured. The right of a Participant or his beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor his beneficiary shall have any
rights in or against any amount credited to any Deferred Stock Unit Accounts
under this Plan or any other assets of the Company. The Plan at all times shall
be considered entirely unfunded for tax purposes. Any funds set aside by the
Company for the purpose of meeting its obligations under the Plan, including any
amounts held by a trustee, shall continue for all purposes to be part of the
general assets of the Company and shall be available to its general creditors in
the event of the Company’s bankruptcy or insolvency.

 

6.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.

 

6.3 No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to provide services to the Company.

 

5



--------------------------------------------------------------------------------

6.4 Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

 

6.5 Applicable Law. To the extent not preempted by federal law, the Plan shall
be governed by the laws of the State of Delaware.

 

6.6 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Company to be incapable of personally receiving and giving
a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to the
payment.

 

6.7 Taxes. The Company or other payor may withhold from a distribution under the
Plan, or from other compensation payable to a Participant, any federal, state or
local taxes required by law to be withheld with respect to any deferred amount
or distribution, and shall report such distributions and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.

 

6.8 Corporate Successors. The Plan and the obligations of the Company under the
Plan shall become the responsibility of any successor to the Company by reason
of a transfer or sale of assets of the Company or by the merger or consolidation
of the Company into or with any other corporation or other entity.

 

6.9 Unclaimed Benefits. Each Participant shall keep the Company informed of his
current address and the current address of his designated beneficiary. The
Company shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Company.

 

6.10 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MCI, Inc. has caused this MCI, Inc. Deferred Stock Unit Plan
to be executed by its duly authorized officers on this              day of
                    , 2004.

 

   

MCI, INC.

ATTEST:

       

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

 

7